Exhibit 10.2

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

THIS SPLIT DOLLAR AGREEMENT (this “Agreement”) is adopted this 1st day of
September, 2013, by and between West View Savings Bank, located in Pittsburgh,
Pennsylvania (hereinafter referred to as the “Employer”), and David Bursic
(hereinafter referred to as the “Executive”), and formalizes the agreements and
understanding between the Employer and the Executive. The Employer is the wholly
owned subsidiary of WVS Financial Corp. (the “Corporation”).

WITNESSETH:

WHEREAS, the Executive is employed by the Employer;

WHEREAS, the Employer recognizes the valuable services the Executive has
performed for the Employer and wishes to encourage the Executive’s continued
employment and to provide the Executive with additional incentive to achieve
corporate objectives;

WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall share the death proceeds of certain life insurance policies with
the Executive’s designated beneficiary;

NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Employer and the Executive agree as follows:

ARTICLE 1

DEFINITIONS

Whenever used in this Agreement, the following terms shall have the meanings
specified:

1.1 “Administrator” means the Board or its designee.

1.2 “Base Salary” means the Executive’s total base annual salary, exclusive of
special payments such as bonuses or commissions, but including (i) any salary
reductions made in accordance with Sections 125 or 401(k) of the Code, and
(ii) any deferrals of such base annual salary made by the Executive pursuant to
any non-qualified deferred compensation agreement.

1.3 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits upon the death of the Executive.

1.4 “Beneficiary Designation Form” means the form established from time to time
by the Administrator that the Executive completes, signs and returns to the
Administrator to designate one or more Beneficiaries.



--------------------------------------------------------------------------------

1.5 “Board” means the Board of Directors of the Employer.

1.6 “Change in Control” means a change in the ownership or effective control of
the Employer or the Corporation, or in the ownership of a substantial portion of
the assets of the Employer or the Corporation, in each case as such change is
defined in Code Section 409A and the regulations thereunder.

1.7 “Code” means the Internal Revenue Code of 1986, as amended.

1.8 “Group Term Plan” means the Group Term Life Insurance Plan sponsored by the
Employer for the benefit of its employees.

1.9 “Insurer” means the insurance company issuing the Policy.

1.10 “Net Death Proceeds” means the total death proceeds of the Policy minus the
greater of (i) the Policy’s cash surrender value or (ii) the aggregate premiums
paid on the Policy by the Employer.

1.11 “Policy” means the individual insurance policy or policies adopted by the
Employer for purposes of insuring the Executive’s life under this Agreement.

1.12 “Separation from Service” means a termination of the Executive’s employment
with the Employer for reasons other than death. A Separation from Service may
occur as of a specified date for purposes of the Agreement even if the Executive
continues to provide some services for the Employer after that date, provided
that the facts and circumstances indicate that the Employer and the Executive
reasonably anticipated at that date that either no further services would be
performed after that date, or that the level of bona fide services the Executive
would perform after such date (whether as an employee or as an independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an employee or as
an independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period during which the Executive performed services for the
Employer, if that is less than thirty-six (36) months). A Separation from
Service will not be deemed to have occurred while the Executive is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six (6) months or, if longer, the period for which a
statute or contract provides the Executive with the right to reemployment with
the Employer. If the Executive’s leave exceeds six (6) months but the Executive
is not entitled to reemployment under a statute or contract, the Executive shall
be deemed to incur a Separation from Service on the first day following the
expiration of such six (6) month period. In determining whether a Separation
from Service occurs, the Administrator shall take into account, among other
things, the facts and circumstances required to be considered by Treasury
Regulation §1.409A-1(h), including the definitions of “service recipient” and
“employer” set forth in Treasury Regulation §1.409A-1(h)(3). The Administrator
shall have full and final authority to determine conclusively whether a
Separation from Service occurs, and the date of such Separation from Service.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

POLICY OWNERSHIP/INTERESTS

2.1 Employer’s Interest. The Employer shall own the Policy and shall have the
right to exercise all incidents of ownership, and the Employer may terminate a
Policy without the consent of the Executive. The Employer shall be the
beneficiary of the remaining death proceeds of the Policy after the Executive’s
interest is determined according to Section 2.2 below.

2.2 Executive’s Interest. The Executive, or the Executive’s assignee, shall have
the right to designate the Beneficiary of an amount of death proceeds as
specified in this Section 2.2. The Executive shall also have the right to elect
and change settlement options with respect to the Executive’s interest by
providing written notice to the Employer and the Insurer.

2.2.1 Death Prior to Separation from Service. If the Executive dies prior to
Separation from Service, the Beneficiary shall be entitled to the lesser of
(i) the sum of One Million Seven Hundred Fifty-Four Thousand One Hundred Seven
Dollars ($1,754,107) plus one times Base Salary, less the amount, if any,
received under the Group Term Plan or (ii) the Net Death Proceeds.

2.2.2 Death After Separation from Service After Age 65. If the Executive dies
after Separation from Service which occurs after age 65, the Beneficiary shall
be entitled to the lesser of (i) One Million Seven Hundred Fifty-Four Thousand
One Hundred Seven Dollars ($1,754,107) or (ii) the Net Death Proceeds.

2.2.3 Death After Separation from Service After Change in Control. If the
Executive dies after Separation from Service which occurs after a Change in
Control, the Beneficiary shall be entitled to the lesser of (i) $1,754,107 or
(ii) the Net Death Proceeds.

2.2.4 Death After Separation from Service Prior to Age 65 and Prior to Change in
Control. If the Executive dies after Separation from Service which occurs prior
to age 65 and prior to a Change in Control, the Beneficiary shall be entitled to
the lesser of (i) the amount determined according to the table below or (ii) the
Net Death Proceeds.

 

2



--------------------------------------------------------------------------------

Date of Separation from Service

   Amount of Benefit  

Before July 1, 2014

   $ 0   

After June 30, 2014 and Before July 1, 2015

   $ 134,931   

After June 30, 2015 and Before July 1, 2016

   $ 268,863   

After June 30, 2016 and Before July 1, 2017

   $ 404,794   

After June 30, 2017 and Before July 1, 2018

   $ 539,725   

After June 30, 2018 and Before July 1, 2019

   $ 674,657   

After June 30, 2019 and Before July 1, 2020

   $ 809,588   

After June 30, 2020 and Before July 1, 2021

   $ 944,519   

After June 30, 2021 and Before July 1, 2022

   $ 1,079,450   

After June 30, 2022 and Before July 1, 2023

   $ 1,214,382   

After June 30, 2023 and Before July 1, 2024

   $ 1,349,313   

After June 30, 2024 and Before July 1, 2025

   $ 1,484,244   

After June 30, 2025 and Before July 1, 2026

   $ 1,619,176   

After June 30, 2026

   $ 1,754,107   

ARTICLE 3

PREMIUMS AND IMPUTED INCOME

3.1 Premium Payment. The Employer shall pay all premiums due on the Policy from
its general assets.

3.2 Economic Benefit. The Employer shall determine the economic benefit
attributable to the Executive based on the life insurance premium factor for the
Executive’s age multiplied by the aggregate death benefit payable to the
Beneficiary. The “life insurance premium factor” is the minimum factor
applicable under guidance published pursuant to Treasury Reg. §
1.61-22(d)(3)(ii) or any subsequent authority.

3.3 Imputed Income. The Employer shall impute the economic benefit to the
Executive on an annual basis, by adding the economic benefit to the Executive’s
Form W-2.

ARTICLE 4

SUICIDE OR MISSTATEMENT

No benefits shall be payable if the Executive commits suicide within two years
after the date of this Agreement, or if the Insurer denies coverage (i) for
material misstatements of fact made by the Executive on any application for the
Policy, or (ii) for any other reason; provided, however that the Employer shall
evaluate the reason for the denial, and upon advice of legal counsel and in its
sole discretion, consider judicially challenging any denial.

 

3



--------------------------------------------------------------------------------

ARTICLE 5

BENEFICIARIES

5.1 Designation of Beneficiaries. The Executive may designate any person to
receive any benefits payable under the Agreement upon the Executive’s death, and
the designation may be changed from time to time by the Executive by filing a
new designation. Each designation will revoke all prior designations by the
Executive, shall be in the form prescribed by the Administrator and shall be
effective only when filed in writing with the Administrator during the
Executive’s lifetime. If the Executive names someone other than the Executive’s
spouse as a Beneficiary, the Administrator may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Administrator, executed by the Executive’s spouse and returned to the
Administrator. The Executive’s beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved.

5.2 Absence of Beneficiary Designation. In the absence of a valid Beneficiary
designation, or if, at the time any benefit payment is due to a Beneficiary,
there is no living Beneficiary validly named by the Executive, the Employer
shall pay the benefit payment to the Executive’s spouse. If the spouse is not
living, then the Employer shall pay the benefit payment to the Executive’s
living descendants per stirpes, and if there are no living descendants, to the
Executive’s estate. In determining the existence or identity of anyone entitled
to a benefit payment, the Employer may rely conclusively upon information
supplied by the Executive’s personal representative, executor, or administrator.

5.3 Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Employer and
the Administrator from further liability on account thereof.

ARTICLE 6

ASSIGNMENT

The Executive may irrevocably assign without consideration all of the
Executive’s interest in this Agreement to any person, entity, or trust. In the
event the Executive shall transfer all of the Executive’s interest, then all of
the Executive’s interest in this Agreement shall be vested in the Executive’s
transferee, who shall be substituted as a party hereunder, and the Executive
shall have no further interest in this Agreement.

ARTICLE 7

INSURER

The Insurer shall be bound only by the terms of its given Policy. The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement. The Insurer shall have the right to rely on the Employer’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE 8

ADMINISTRATION

8.1 Administrator Duties. The Administrator shall be responsible for the
management, operation, and administration of the Agreement. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Employer, Executive or Beneficiary. No provision of
this Agreement shall be construed as imposing on the Administrator any fiduciary
duty under ERISA or other law, or any duty similar to any fiduciary duty under
ERISA or other law.

8.2 Administrator Authority. The Administrator shall enforce this Agreement in
accordance with its terms, shall be charged with the general administration of
this Agreement, and shall have all powers necessary to accomplish its purposes.

8.3 Binding Effect of Decisions. Any decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final, conclusive and binding
upon all persons having any interest in this Agreement.

8.4 Compensation, Expenses and Indemnity. The Administrator shall serve without
compensation for services rendered hereunder. The Administrator is authorized at
the expense of the Employer to employ such legal counsel and recordkeeper as it
may deem advisable to assist in the performance of its duties hereunder.
Expenses and fees in connection with the administration of this Agreement shall
be paid by the Employer.

8.5 Employer Information. The Employer shall supply full and timely information
to the Administrator on all matters relating to the Executive’s death,
Separation from Service, and such other information as the Administrator
reasonably requires.

8.6 Termination of Participation. If the Administrator determines in good faith
that the Executive no longer qualifies as a member of a select group of
management or highly compensated employees, as determined in accordance with
ERISA, the Administrator shall have the right, in its sole discretion, to
terminate the Executive’s participation hereunder.

 

5



--------------------------------------------------------------------------------

ARTICLE 9

CLAIMS AND REVIEW PROCEDURE

9.1 Claims Procedure. A Claimant who has not received benefits under this
Agreement that he or she believes should be distributed shall make a claim for
such benefits as follows.

(a) Initiation – Written Claim. The Claimant initiates a claim by submitting to
the Administrator a written claim for the benefits. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.

(b) Timing of Administrator Response. The Administrator shall respond to such
Claimant within ninety (90) days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional ninety
(90) days by notifying the Claimant in writing, prior to the end of the initial
ninety (90) day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.

(c) Notice of Decision. If the Administrator denies part or all of the claim,
the Administrator shall notify the Claimant in writing of such denial. The
Administrator shall write the notification in a manner calculated to be
understood by the Claimant. The notification shall set forth: (i) the specific
reasons for the denial; (ii) a reference to the specific provisions of this
Agreement on which the denial is based; (iii) a description of any additional
information or material necessary for the Claimant to perfect the claim and an
explanation of why it is needed; (iv) an explanation of this Agreement’s review
procedures and the time limits applicable to such procedures; and (v) a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

9.2 Review Procedure. If the Administrator denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.

(a) Initiation – Written Request. To initiate the review, the Claimant, within
sixty (60) days after receiving the Administrator’s notice of denial, must file
with the Administrator a written request for review.

(b) Additional Submissions – Information Access. The Claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Administrator shall also provide the
Claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

(c) Considerations on Review. In considering the review, the Administrator shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Timing of Administrator Response. The Administrator shall respond in writing
to such Claimant within sixty (60) days after receiving the request for

 

6



--------------------------------------------------------------------------------

review. If the Administrator determines that special circumstances require
additional time for processing the claim, the Administrator can extend the
response period by an additional sixty (60) days by notifying the Claimant in
writing, prior to the end of the initial sixty (60) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Administrator expects to render
its decision.

(e) Notice of Decision. The Administrator shall notify the Claimant in writing
of its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the Claimant. The notification shall set
forth: (i) the specific reasons for the denial; (ii) a reference to the specific
provisions of this Agreement on which the denial is based; (iii) a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and (iv) a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a).

ARTICLE 10

AMENDMENTS AND TERMINATION

This Agreement may be amended only by a written agreement signed by both the
Employer and the Executive. In the event that the Employer decides to maintain
the Policy after termination of the Agreement, the Employer shall be the direct
beneficiary of the entire death proceeds of the Policy. If the Agreement is
terminated after the Executive has achieved a vested benefit under the terms of
Article 2, the Employer may continue to provide the benefits required under this
Agreement through the Policy, or may provide comparable insurance coverage to
the Executive through whatever means the Employer deems appropriate.

ARTICLE 11

MISCELLANEOUS

11.1 No Effect on Employment Rights. This Agreement constitutes the entire
agreement between the Employer and the Executive as to the subject matter
hereof. No rights are granted to the Executive by virtue of this Agreement other
than those specifically set forth herein. Nothing contained herein will confer
upon the Executive the right to be retained in the service of the Employer nor
limit the right of the Employer to discharge or otherwise deal with the
Executive without regard to the existence hereof.

11.2 State Law. To the extent not governed by the Code or ERISA, the provisions
of this Agreement shall be construed and interpreted according to the internal
law of the Commonwealth of Pennsylvania without regard to its conflicts of laws
principles.

11.3 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.

 

7



--------------------------------------------------------------------------------

11.4 Competition after Separation From Service.

11.4.1 Forfeiture Provision. The Executive shall forfeit any non-distributed
benefits under this Agreement if, during the period set forth in Section 11.4.3
below, the Executive, directly or indirectly, either as an individual or as a
proprietor, stockholder, partner, officer, trustee, employee, agent, consultant
or independent contractor of any individual, partnership, corporation or other
entity (excluding an ownership interest of three percent (3%) or less in the
stock of a publicly-traded company):

(i) becomes employed by, participates in, or becomes connected in any manner
with the ownership, management, operation or control of any bank, savings and
loan or other similar financial institution if the Executive’s responsibilities
will include providing banking or other financial services within twenty-five
(25) miles of any office maintained by the Employer as of the date of the
termination of the Executive’s employment;

(ii) participates in any way in hiring or otherwise engaging, or assisting any
other person or entity in hiring or otherwise engaging, on a temporary,
part-time or permanent basis, any individual who was employed by the Employer as
of the date of termination of the Executive’s employment;

(iii) assists, advises, or serves in any capacity with, representative or
otherwise, any third party in any action against the Employer or in opposition
to any transaction involving the Employer;

(iv) sells, offers to sell or provides banking or other financial services,
assists any other person in selling or providing banking or other financial
services, or solicits or otherwise competes for, either directly or indirectly,
any orders, contracts, or accounts for services of a kind or nature like or
substantially similar to the financial services performed or financial products
sold by the Employer (the preceding hereinafter referred to as “Services”), to
or from any person or entity from whom the Executive or the Employer, to the
knowledge of the Executive, provided banking or other financial services, sold,
offered to sell or solicited orders, contracts or accounts for Services during
the three (3) year period immediately prior to the termination of the
Executive’s employment;

(v) divulges, discloses, or communicates to others in any manner whatsoever, any
confidential information of the Employer, to the knowledge of the Executive,
including, but not limited to, the names and addresses of customers or
prospective customers of the Employer, as they may have existed from time to
time, of work performed or services rendered for any customer, any method and/or
procedures relating to projects or other work developed for the Employer,
earnings or other information concerning the Employer. The restrictions
contained in this subparagraph (v) apply to all information regarding the
Employer, regardless of the source who provided or compiled such information.
Notwithstanding anything to the contrary, all information referred to herein
shall not be disclosed unless and until it becomes known to the general public
from sources other than the Executive.

 

8



--------------------------------------------------------------------------------

11.4.2 Amendment of Restrictive Covenant. It is expressly understood and agreed
that, although the Executive and the Employer consider the restrictions
contained in Section 11.4.1 hereof reasonable for the purpose of preserving for
the Employer and its subsidiaries their good will and other proprietary rights,
if a final judicial determination is made by a court having jurisdiction that
the time or territory or any other restriction contained in Section 11.4.1
hereof is an unreasonable or otherwise unenforceable restriction against the
Executive, then the provisions of Section 11.4.1 hereof shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such other extent as such court may judicially determine or indicate to
be reasonable.

11.4.3 Period of Restrictive Covenant. The provisions of this Section 11.4 shall
be applicable commencing on the date of the Executive’s Separation from Service
and continuing for sixty (60) months, provided, however, if there is a Change in
Control, the period shall be reduced to twenty-four (24) months and the
Executive shall receive credit for any time that has passed since his Separation
from Service. For example, if a Change in Control occurs after the Executive has
been Separated from Service for six (6) months, the provisions of this
Section 11.4 will only apply for eighteen (18) additional months.

11.5 Notice. Any notice, consent or demand required or permitted to be given to
the Employer or Administrator under this Agreement shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the
Employer’s principal business office. Any notice or filing required or permitted
to be given to the Executive or Beneficiary under this Agreement shall be
sufficient if in writing and hand-delivered or sent by registered or certified
mail to the last known address of the Executive or Beneficiary, as appropriate.
Any notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the receipt for registration or
certification.

11.6 Headings and Interpretation. Headings and sub-headings in this Agreement
are inserted for reference and convenience only and shall not be deemed part of
this Agreement. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

11.7 Coordination with Other Benefits. The benefits provided for the Executive
or the Beneficiary under this Agreement are in addition to any other benefits
available to the Executive under any other plan or program for employees of the
Employer. This Agreement shall supplement and shall not supersede, modify, or
amend any other such plan or program except as may otherwise be expressly
provided herein.

11.8 Inurement. This Agreement shall be binding upon and shall inure to the
benefit of the Employer, its successors and assigns, and the Executive, the
Executive’s successors, heirs, executors, administrators, and the Beneficiary.

 

9



--------------------------------------------------------------------------------

11.9 Entire Agreement. This Agreement, along with the Beneficiary Designation
Form, constitutes the entire agreement between the Employer and the Executive as
to the subject matter hereof. No rights are granted to the Executive under this
Agreement other than those specifically set forth herein.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Employer have signed this Agreement.

 

EXECUTIVE     EMPLOYER

/s/ David Bursic

    By:  

/s/ Keith A. Simpson

David Bursic     Title:  

Vice President, Treasurer

By:  

/s/ David L. Aeberli

    By:  

/s/ Margaret VonDerau

Title:  

Director

    Title:  

Director

      By:  

/s/ Lawrence M. Lehman

      Title:  

Director

      By:  

/s/ John W. Grace

      Title:  

Director

 

10



--------------------------------------------------------------------------------

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

Beneficiary Designation

I designate the following as Beneficiary under this Agreement:

Primary

 

                  %                    % 

Contingent

 

                  %                    % 

I understand that I may change this beneficiary designation by delivering a new
written designation to the Administrator, which shall be effective only upon
receipt by the Administrator prior to my death. I further understand that the
designation will be automatically revoked if the Beneficiary predeceases me or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.

 

Signature:  

 

    Date:  

 

 

SPOUSAL CONSENT (Required only if Administrator requests and someone other than
spouse is named Beneficiary)

I consent to the beneficiary designation above. I also acknowledge that if I am
named Beneficiary and my marriage is subsequently dissolved, the beneficiary
designation will be automatically revoked.

 

Spouse Name:  

 

    Signature:  

 

    Date:  

 

 

Received by the Administrator this      day of             , 20    

 

By:  

 

Title:  

 